DETAILED ACTION
Response to Amendment
The amendment filed 11/19/2021 has been entered.
Claim 17 is new.
Claims 1, 2, and 10 are amended.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masatake (JP 2001-078296 A).
Regarding claim 17, Masatake [Title; Abstract; Figs 1-3, 9] discloses a cylindrical case including a bottom plate [#2, #3, #4 in Fig 3]; 

wherein the case includes an internal space defined by a recess extending downward toward the bottom plate[Fig 3b shows space];
when viewed in a direction perpendicular or substantially perpendicular to the bottom plate, the internal space is shaped such that a longitudinal direction extends parallel or substantially parallel to the bottom plate[0031; Fig 3];
the case includes: a first portion having a cylindrical shape extending from the bottom plate in the direction perpendicular or substantially perpendicular to the bottom plate, the first portion having a first length defined by an outside diameter along the longitudinal direction[Fig 3b has first portion from the bottom plate up to the protrusion #12; 0031-0034];
and a second portion disposed on a side of the first portion remote from the bottom plate, having a cylindrical shape concentric with the first portion, and having a second length defined by an outside diameter along the longitudinal direction, the second length being greater than the first length[Fig 3b and 3d has second portion which is further from the bottom and with concentric cylinders and longer length];
and a maximum length of a portion of the internal space inside the second portion along the longitudinal direction is greater than a maximum length of a portion of the internal space inside the first portion along the longitudinal direction[there are 2 portions defined by protrusion #12 with the second portion being longer and larger than the first]
and the maximum length of the portion of the internal space inside the second portion along the longitudinal direction is greater than the first length.[Fig 3b and 3d has second portion which is longer length]
Regarding claim 2, Masatake discloses the portion of the internal space inside the first portion and the portion of the internal space inside the second portion define stepped portions at respective ends of the internal space in the longitudinal direction [Fig 3b has step #12].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masatake (JP 2001-078296 A) in view of Ootani (JP 2001232294 A)
Regarding claim 1, Masatake [Title; Abstract; Figs 1-3, 9] teaches a cylindrical case including a bottom plate [#2, #3, #4 in Fig 3];
and a piezoelectric vibrating element mounted on a surface of the bottom plate inside the case [#8 in Fig 3b];
wherein the case includes an internal space defined by a recess extending downward toward the bottom plate[Fig 3b shows space];

the case includes: a first portion having a cylindrical shape extending from the bottom plate in the direction perpendicular or substantially perpendicular to the surface of the bottom plate, the first portion having a first length defined by an outside diameter along the longitudinal direction[Fig 3b has first portion from the bottom plate up to the protrusion #12; 0031-0034];
and a second portion disposed on a side of the first portion remote from the bottom plate, having a cylindrical shape concentric with the first portion, and having a second length defined by an outside diameter along the longitudinal direction, the second length being greater than the first length[Fig 3b and 3d has second portion which is further from the bottom and with concentric cylinders and longer length];
a maximum length of a portion of the internal space inside the second portion along the longitudinal direction is greater than a maximum length of a portion of the internal space inside the first portion along the longitudinal direction[there are 2 portions defined by protrusion #12 with the second portion being longer and larger than the first].
the portion of the internal space inside the first portion and the portion of the internal space inside the second portion define stepped portions at respective ends of the internal space in the longitudinal direction[Fig 3 has stepped portion #12 between the first and second portion]; …
Masatake does not explicitly teach that the stepped portions are made of metal.
Ootani teaches …..the portion of the internal space inside the first portion and the portion of the internal space inside the second portion define stepped portions at respective ends of the internal space in the longitudinal direction[Fig 15 has stepped portion #33 between the first and 
It would have been obvious to one of ordinary skill in the art to have modified the case in Masatake with the metal case with the step in Ootani in order to have a continuous metal case across the step. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Masatake, as modified, teaches when viewed in the direction perpendicular or substantially perpendicular to the bottom plate, a contour of the internal space is curved along a contour of the case at both ends of the internal space in the longitudinal direction [#4a of Fig 3a has curved ends].
Regarding claim 5, Masatake, as modified, teaches when viewed in the direction perpendicular or substantially perpendicular to the bottom plate, the internal space includes two sides parallel or substantially parallel to the longitudinal direction and, between the two sides, the portion of the internal space inside the first portion has a same width as that of the portion of the internal space inside the second portion [#4b in Fig 3a is parallel and has same width as shown in Fig 3c].
Regarding claim 8, Masatake, as modified, teaches the cylindrical case is made of metal [Abstract].
Regarding claim 10, Masatake, as modified, teaches when viewed in the direction perpendicular or substantially perpendicular to the bottom plate, the internal space includes two sides parallel or substantially parallel to the longitudinal direction and, between the two sides, the portion of the internal space inside the second portion has a width greater than that of the portion 
Regarding claim 11, Masatake, as modified, teaches the internal space has an elliptical or substantially elliptical shape [Fig 11b].

Claims 4, 6-7, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masatake (JP 2001-078296 A) in view of Ootani (JP 2001232294 A) as applied to claim1 above, and further in view of  Nakajima (US 20070220981 A1).
Regarding claim 4, Masatake does not explicitly teach a filling material fills at least a portion of the internal space.
Nakajima teaches that a filling material fills at least a portion of the internal space [0038].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the fill material of Nakajima in order to suppress unnecessary vibrations.
Regarding claim 6, Masatake does not explicitly teach a lid covering the internal space.
Nakajima teaches that a lid covering the internal space. [#14 in Fig 4]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the lid of Nakajimain order to cover and seal the space.
Regarding claim 7, Masatake does not explicitly two external terminals extending from the internal space through the lid.
Nakajima teaches two external terminals extending from the internal space through the lid [#15 in Fig 14]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the electrodes of Nakajima in provide a path for the electrodes.
Regarding claim 9, Masatake does not explicitly teach the filling material is silicone.
Nakajima teaches that the filling material is silicone. [0038]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the use of silicone of Nakajima in order to fill the space to suppress unnecessary vibrations as use of silicone is well known in the art.
Regarding claim 12, Masatake does not explicitly teach the lid is made of an insulator.
Nakajima teaches that the lid is made of an insulator. [0035, 0040]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the insulating Nakajima in order to create a safe path and to prevent electrical discharge from the electrodes.
Regarding claim 13 Masatake does not explicitly teach that the bottom plate defines and functions as a vibrating plate.
Nakajima teaches that the bottom plate defines and functions as a vibrating plate. [0035]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the vibrating plate of Nakajimain order to create a wide vibration surface.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masatake (JP 2001-078296 A) in view of Ootani (JP 2001232294 A) as applied to claim 1 above, and further in view of Li (US 6181645 B1).
Regarding claim 14, Masatake does not explicitly teach that the internal space includes first, second, and third layers; the first layer is disposed closest to the bottom plate and is filled with a filling material; the second layer is disposed on the first layer and is filled with a sound - absorbing material; and the third layer is disposed on the second layer and is filled with the filling material.

It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the isolating layers of Li in order to create multiple layers to better insulate and suppress unwanted vibrations.
Regarding claim 15, Masatake does not explicitly teach the sound-absorbing material is at least one of felt and silicone felt.
Li teaches that the sound-absorbing material is at least one of felt and silicone felt. [Fig 1, 3; Claim 3; Col 2, Line 65- Col 3, Line 10;]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the felt and silicone in Li in order to use materials well known in the art to absorb unwanted sound.
Regarding claim 16, Masatake does not explicitly teach the filling material is made of silicone.
Li teaches that the filling material is made of silicone. [Fig 1, 3; Claim 3; Col 2, Line 65- Col 3, Line 10;]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Masatake with the silicone in Li in order to use materials well known in the art to absorb unwanted sound.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645